Case 1:17-cv-04330-ERK-JO Document 52 Filed 12/26/18 Page 1 of 1 PagelD #: 1078

r1Ss
euersteiniuv ee creas ee

F: (212) 661-9397
360 Lexington Avenue, New York, NY 10017 mbonneville@kandillp.com

  

December 26, 2018

Via ECF

Hon. Edward R. Korman, U.S.DJ.
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Gustavia Home LLC v. VVS1 Corp., et al.
Docket No. 1:17-cv-04330-ERK-JO

Dear Judge Korman:

As you know, we are the attorneys for Gustavia Home LLC (“Plaintiff’), Plaintiff in the
above-referenced case. We are in receipt of Your Honor’s Order dated December 19, 2018 (the
“Order”), directing the parties to advise the Court, within 7 days of the Order, of the status of the
appeal pending before the Appellate Division, Second Department concerning the dismissal of
Defendant VVS1 Corp.’s foreclosure action (the “Appea!”).

On December 20, 2018, our office called and spoke with a clerk at the Appellate
Division, Second Department, who advised us that the Appeal has been fully briefed, but has not
yet been calendared for argument.

Thank you for Your Honor’s attention and consideration to this matter.

Respectfully submitted,

ey Bonneville, Esq.

Cc: Hon. James Orenstein, U.S.M.J. (Via ECF)
Law Offices of Michael B. Wolk, P.C. (Via ECF)
Attorneys for Defendants

 

 
